DETAILED CORRESPONDENCE
This Office action is in response to the amendment filed June 14, 2022.
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements is withdrawn in view of the amendment to claim 1 specifying a quinone 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over MIYOSHI et al (2004/0197703).
The claimed invention recites the following:

    PNG
    media_image1.png
    663
    811
    media_image1.png
    Greyscale

MIYOSHI et al report a positive photosensitive resin composition comprising as alkali-soluble resin, wherein phenolic resins and polyimide, polyimide precursors, polybenzoxazole, and polybenzoxazole precursor as seen in paragraph [0016], [0018], [0031] and [0057] may be mixed as seen below:

    PNG
    media_image2.png
    393
    416
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    102
    414
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    411
    845
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    348
    413
    media_image5.png
    Greyscale

Paragraph [0057] report that the contents of one or more other polymers to be mixed are preferably not more than 50%, more preferably not more than 30% meeting the amount of (A3) as recited in claim 1, being 5 to 50 parts by weight relative to 100 parts by weight of (A1).
Said thermally color-developing compound is reported in paragraph [0063] wherein a heat-sensitive compound which colors is reported as shown below with the content taught in paragraph [0070]: 
    PNG
    media_image6.png
    188
    416
    media_image6.png
    Greyscale

The photoacid generator is reported to be a quinone diazide compound see in paragraph [0059].  

    PNG
    media_image7.png
    484
    409
    media_image7.png
    Greyscale

	The photosensitive composition of MIYOSHI et al can be used as insulating layers for organic electroluminescent devices as reported in paragraph [0014].  The compositions are coated over glass substrates having an ITO transparent electrode film by slit die coating or spin coating methods (par. [0129]).
	MIYOSHI et al lacks a working example comprising the mixture of the resins (A1) and (A3) or a composition comprising (A2) and (A3) with components (B), (C) and (D).
            It would have been prima facie obvious to one of ordinary skill in the art of  photosensitive composition comprising a phenolic resins, a polyimide, a polyimide precursors, a polybenzoxazole precursors and a polybenzoxazole for insulating layers mixed with a second resin such as novolak resin or polyhydroxystyrenes or a polyimide, a polyimide precursors, a polybenzoxazole precursors and a polybenzoxazole as reported by MIYOSHI et al to form an insulating layer in an EL device with the reasonable expectation of same or similar results for a high light blocking properties for forming black matrices of EL devices or LCD elements.
	The comparative examples lack evidence demonstrating that in a planarization film comprising a phenolic resin along with the components (B), (C), and (D) fail to disclose acceptable sensitivities, surface roughness after development and light transmittance.
Claim 2 is allowed.
	The claimed invention recites the following:
 
    PNG
    media_image8.png
    447
    647
    media_image8.png
    Greyscale

	None of the prior art references disclose the claimed organic EL display device having the planarization film comprising (A2) a resin having such a backbone structure that two cyclic structures are bonded to a cyclic-structure-constituting quaternary carbon atom, (A3), (B), (C) and (D).
	HATAKEYAMA et al is cited of interest as disclosing a resin composition comprising a resin having fluorene groups in the novolak resin.  The prior art reference lacks the disclosure for a second polymer such as a polyimide, a polybenzoxazole and their precursors formulated in the resin layer with components (B), (C) and (D).  In addition, the comparative evidence in the specification demonstrate the unexpected results for a planarization film having the combination of the fluorene group containing resin and a phenolic resin.  Comparative Example 15 is disclosed as providing evidence comparing the prior art composition as having an unacceptable light transmittance of a cured film (rated > 5%) and sensitivity (110 mJ/cm2 ). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on M-F, IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

							/John S Chu/                                                                                    Primary Examiner, Art Unit 1737           

J. Chu
September 7, 2022